Citation Nr: 1626973	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  09-35 134	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to July 17, 2008, and in excess of 70 percent thereafter, for posttraumatic stress disorder.

2.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right shoulder with impingement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from June 1964 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the VA Regional Office (RO) in Boston, Massachusetts.


FINDING OF FACT

In May 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



		
A.C. MACKENZIE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


